DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-7-2021 has been entered.
  
Claims 1-2, 5-11, and 13-20 listed in this application.  Claims 9 and 16-20 are withdrawn.  Claims 1-2, 5-11, and 13-15 are examined in this action.  The Examiner notes that the embodiment selected by Applicant in the 1-24-2020 Amendment is the embodiment disclosed in Fig. 4, #432 (“A”) and Fig. 7, #714 (“D”).

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the distal end of the arm portion includes an opening configured to collect skin or other biological identifiers when the distal end of the arm is used to strike an attacker;” of Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that the openings in Fig.2, from which the blade protrudes are the openings.  Applicant describes openings #372 formed in the apex #370 in Applicant’s Para. 0049 (see e.g., Applicant’s Fig. 3).  However, the claim requires the distal end of the arm as a blunt round shape (as seen in Fig. 7, #714) – as best understood, there is no opening in this figure.   In other words, the opening described in applicant’s text as shown in Fig. 3 is not found in Fig. 7.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,122,828 to Asterino with evidence by US 2009/0023219 to Perez. 

In re Claim 11, Asterino teaches a protective device (see Fig. 1) comprising: 
a housing including an upper member (see Fig. 1, #14), a lower member (see Fig. 1, #28 and Fig. 2, #12), and a flexible sheath (see Figs. 1-2, #18) that extends between the upper member and the lower member (see Figs. 1-2), wherein: 
the upper member is more rigid than the flexible sheath (the flexible sheath is made of coiled springs which are less rigid then the housings which can be made of plastic, wood or metal – see Asterino Col. 9, ll. 13-20), the housing surrounds a cavity 
an arm portion (see annotated Fig. 1, above) extending distally outward from a lateral side region of the upper member in a first direction, wherein a distal end of the arm portion is a blunt, round hemispherical shape (see annotated Fig. 1, above, the end of #14 are blunt, the ends of #14 are round and have the same shape as #714 in Applicant’s Fig. 7, under the broadest reasonable interpretation), wherein the distal end of the arm portion includes an opening configured to collect skin or other biological identifiers when the distal end of the arm is used to strike an attacker (see annotated Fig. 1, below, the device of Asterino has multiple openings which are capable of collecting skin or other biological identifiers when the distal arm is used to strike an attacker); and 
a first defensive component disposed within the cavity (see Figs. 1-2, #16), the first defensive component being elongated in a direction perpendicular to the first direction (see Figs. 1-2), 

    PNG
    media_image1.png
    723
    1078
    media_image1.png
    Greyscale

Asterino, further teaches wherein the first defensive component includes a body portion and an upper portion (see annotated Fig. 1, below), and the body portion has an outer surface that is blunt (see annotated Fig. 1, below), and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion (see annotated Fig. 1, below).  


    PNG
    media_image2.png
    719
    894
    media_image2.png
    Greyscale

Perez teaches that it is known to collect DNA from any surface (see Perez Para. 0007 and 0044).  As such, so long as the surface of the device in Asterino contacts an attacker’s skin, DNA can be collected from this surface. Here, any surface of Asterino that contacts an attacker’s skin would collect DNA.  The Examiner notes that the claims are directed to the structure of the tool and not a method of use.  

In re Claim 13, Asterino, with evidence by US 2009/0023219 to Perez, teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper 

In re Claim 14, Asterino, with evidence by US 2009/0023219 to Perez, teaches further configured for attaining selectively an activated state (see Fig. 1) and a deactivated state (see Fig. 2), wherein the lower member moves toward the upper member in the activated state (see Fig. 1), and wherein the upper portion is disposed entirely outside of the housing in the activated state (see annotated Fig. 1, below, teaching the portion above the dotted line, the upper portion, is entirely outside of the housing).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,122,828 to Asterino, with evidence by US 2009/0023219 to Perez, in view of US 4,096,629 to Levine. 



However, Levine teaches that it is old and well known to provide additional defensive components (see Levine Figs. 1-3, teaching three blades, #12-14) arraigned parallel to each other (see Levine Figs. 1-3).  In the same field of invention, hand held bladed defensive devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add two additional blades to the device of Asterino in the manner taught by Levine.  Doing so would provide a multi-bladed weapon that is similar to an animal claw, which naturally occurs in nature, thereby requiring no special skills or training by the user (see Levine Col. 2, ll. 10-33). 

Allowable Subject Matter
Claim 1 was amended to include the subject matter of Claim 4, and, as such, is now allowable for the reasons detailed below.  

The following is an examiner's statement of reasons for allowance:
The closest prior art includes:
US 4,096,629 to Levine
US D528,893 to Budd
US 6,122,828 to Asterino
US 2,099.447 to Matsuyama
US 2,741,025 to Stewart
US D510,121 to Blair
US D500,546 to Anderson
US 2010/0236077 to Shirley
US 2,741,025 to Stewart

However, none of the cited art teaches a weapon having the blade structure of the claimed invention. Namely, none of the cited art teaches wherein the first defensive component includes a body portion and an upper portion, and wherein: the body portion has an outer surface that is blunt, and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion.”  All of the cited art teaches blades having sharp edges.  There was no reason found during the search to replace a shape cutting blade edge with a body portion has an outer surface that is blunt, and the upper portion includes a blunt concave surface extending from the body portion to an outermost tip portion.  

Claims 2 and 5-10 are allowable by virtue of their dependence to Claim 1. 

Response to Arguments
In re Claim 1 and 11, as best understood, the opening “configured to collect skin or other biological identifiers” is simply an opening.   The Examiner directs the Examiner to the embodiment of Fig. 2, which was not stated to be configured to collect skin or other biological identifiers and is used for a different function, allowing the blades to 
In re Claim 11, Applicant argues that Asterino does not teach wherein a distal end of the arm portion is a blunt, round shape, wherein the distal end of the arm portion includes an opening configured to collect skin or other biological identifiers when the distal end of the arm is used to strike an attacker.  The Examiner disagrees and notes that the distal end of the upper member is the side of the upper member (see annotated Figs. 1, under the rejection to Claim 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724